         Case: 1:19-cv-00395 Document #: 61-1 Filed: 11/26/19 Page 1 of 5 PageID #:464



Deitz v. R.R. Donnelley & Sons Co., Not Reported in F.Supp. (1996)
70 Fair Empl.Prac.Cas. (BNA) 1421
                                                                    transferred from Donnelley's Willowbrook plant to its Elgin
                                                                    plant. In April 1993, Shirey became plaintiff's immediate
                     1996 WL 109596
                                                                    supervisor.
               United States District Court,
              N.D. Illinois, Eastern Division.
                                                                    Plaintiff alleges that from April 1993 through her discharge
               Carol A. DEITZ, Plaintiff,                           in November 1993 she was repeatedly subjected to sexually
                          v.                                        explicit and abusive conduct by Shirey. She also claims that,
        R.R. DONNELLEY & SONS COMPANY,                              during the same time period, two other female employees
                                                                    experienced and tolerated Shirey's sexually explicit conduct
          a Delaware corporation, Defendant.
                                                                    and were subsequently promoted. Plaintiff also presents
                        No. 95 C 0757.                              testimony of other witnesses who regarded Shirey's conduct
                               |                                    as sexually offensive. Plaintiff also alleges that in October
                        March 11, 1996.                             1993 she complained about the conduct to Donnelley's
                                                                    Human Resource Department. She further claims that,
                                                                    following this complaint, in November 1993, Shirey informed
                                                                    her that she had ranked low in a “paired comparison”
         MEMORANDUM OPINION AND ORDER
                                                                    evaluation and that she had the option of being laid off or
GETTLEMAN, District Judge.                                          “bumping and competing” for the lower level position of
                                                                    proofreader at a reduced level of pay. This new position
 *1 Plaintiff Carol Deitz brings this action for damages            also reported to Shirey. Plaintiff alleges that this option of
resulting from defendant R.R. Donnelley & Sons Company's            termination or demotion was presented in retaliation of her
alleged violation of Title VII of the Civil Rights Act of           oral complaint to Donnelley about Shirey's conduct.
1964. Count I of plaintiff's complaint alleges that defendant
discriminated against plaintiff on the basis of plaintiff's sex     Both plaintiff and defendant agree that a sexual harassment
because defendant allowed a hostile work environment to             policy exists at Donnelley. Plaintiff, however, contends that
exist and did not take appropriate remedial measures in             the policy was never posted and that Donnelley never
response to plaintiff's complaint about the conduct of a            offered any training programs on sexual harassment that she
fellow employee. Count II of plaintiff's complaint alleges that     could attend. Plaintiff, however, was aware that Donnelley
defendant discriminated against plaintiff in violation of Title     has an “open door policy” which is intended to allow
VII on the basis of her female sex because defendant demoted        employees to raise concerns relating to supervisory conduct
plaintiff in retaliation for her complaint to defendant about its   with management and human resources personnel without
employee's conduct toward her. Defendant has now moved              fear of reprisal. In light of this policy, plaintiff, prior to
for summary judgment on all claims pursuant to Fed. R. Civ.         the paired comparison rating, went to Donnelley's Human
P. 56, asserting that the undisputed facts of the case establish    Resources Director, Barry Cohen, and complained generally
that no retaliation or sexual harassment exists as a matter of      about Shirey's conduct, indicating that she was having
law. For the reasons set forth in this opinion, the motion is       “embarrassing problems” with Shirey. This was the second
denied.                                                             formal complaint of an employee against Shirey for sexually
                                                                    offensive conduct. Plaintiff infers that Cohen told Shirey
                                                                    about this complaint and that this influenced both Shirey's
                      I. BACKGROUND                                 subsequent behavior toward her and his evaluation of her in
                                                                    the paired comparisons. Cohen did not report the results of
Plaintiff Carol Deitz worked for defendant R.R. Donnelley           any investigation to plaintiff nor was any apparent remedial
& Sons Company, the world's largest commercial printer,             action taken against Shirey at that time.
from May 12, 1989, until her layoff on November 19, 1993.
Plaintiff was initially hired as a proofreader at the Elgin          *2 Following plaintiff's discharge in November 1993,
plant and was promoted to the position of group leader              plaintiff contacted Diane Bielawski, Donnelley's corporate
in November 1991. In October 1992, William Shirey was               counsel, and complained to Bielawski more specifically


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
         Case: 1:19-cv-00395 Document #: 61-1 Filed: 11/26/19 Page 2 of 5 PageID #:465



Deitz v. R.R. Donnelley & Sons Co., Not Reported in F.Supp. (1996)
70 Fair Empl.Prac.Cas. (BNA) 1421
of Shirey's conduct toward her and her termination, and            an intimidating, hostile, or offensive working environment.
informed Bielawski that she opted for termination because
                                                                      Saxton v. American Tel. & Tel. Co., 10 F.3d 526, 533 (7th
she could no longer tolerate Shirey's unwelcome sexually
                                                                   Cir. 1993). A series of offensive utterances that are severe
explicit conduct. Bielawski then conducted an investigation
                                                                   and pervasive can give rise to an objectively hostile work
and concluded that Shirey's conduct was prohibited under
Donnelley's sexual harassment policy and that disciplinary         environment. Meritor Savings Bank v. Vinson, 477 U.S. 57,
measures should be taken against Shirey. Barry Cohen               67 (1986). A pervasive pattern of jokes may be sufficient to
agreed with the results of the investigation and consequently      sustain a hostile work environment claim. Daniels v. Essex
suspended Shirey for two weeks without pay and warned              Group, Inc., 937 F.2d 1264, 1270 (7th Cir. 1991). Moreover,
him that any future misconduct would result in his immediate       the more frequent the offensive comments, the more relevant
termination. Plaintiff was not informed of the results of          they are to the assessment of their impact because, “a handful
the investigation, and no further employment options were          of comments spread over months is unlikely to have so great
presented to plaintiff. On February 9, 1995, plaintiff filed       an emotional impact as a concentrated or incessant barrage.”
this lawsuit alleging violations of her rights under Title VII.
Defendant has moved for summary judgment on all claims.               Baskerville v. Culligan Int'l Co., 50 F.3d 428, 431 (7th
                                                                   Cir. 1995) citing Dey, 28 F.3d at 1456;    Dole v. R.R.
                                                                   Donnelley & Sons Company, 42 F.3d 439, 444 and n. 3 (7th
                       II. DISCUSSION                              Cir. 1994).

                                                                    *3 For plaintiff to survive defendant's Motion for Summary
                  SUMMARY JUDGMENT                                 Judgment, she must establish that there are issues of material
                                                                   facts as to (1)whether Shirey's conduct amounted to sexual
Summary judgment is appropriate if, after giving the
                                                                   harassment, and (2) whether Donnelley failed to take prompt,
nonmoving party the benefit of all reasonable inference, the
                                                                   adequate remedial measures once it learned of the alleged
court concludes that there is no genuine issue of material
fact, and that the moving party is entitled to judgment as         harassment. Saxton, 10 F.3d at 526; Steiner v. Showboat
a matter of law. Fed. R. Civ. P. 56(c). Summary judgment           Operating Co., 25 F.3d 1459, 1462-63 (9th Cir. 1994).
is not appropriate if there exists a genuine issue as to any
material fact and if the evidence is such that a reasonable jury
                                                                      1. Sexual Harassment
could return a verdict for the non-moving party.    Anderson       Plaintiff claims that she was subjected to sexual
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Genuine          discrimination such that she had to endure a hostile work
factual issues are those that “properly can be resolved only       environment. In her response to the motion for summary
by a finder of fact because they may reasonably be resolved        judgment, plaintiff has identified complaints of sexually
in favor of either party.” The evidence must be construed in       explicit remarks and jokes that she was subjected to by Shirey:
the light most favorable to the non-moving party according         (1) Shirey told jokes involving penises and intercourse in
the non-moving party the benefit of all reasonable inferences.     the confines of his office; (2) Shirey drew his initials with
   Dey v. Colt Const. and Development Co., 28 F.3d 1446,           two dots in such a way as to suggest women's breasts;
1453 (7th Cir. 1994).                                              (3) Shirey repeatedly bragged about his sexual prowess in
                                                                   his younger years; (4) Shirey screamed “Watch Out!” when
                                                                   plaintiff bent over, implying that it was unsafe and intercourse
                                                                   from behind might result; (5) Shirey stared at women wearing
                          TITLE VII                                tight clothing and short skirts especially focusing on their
                                                                   breasts; (6) Shirey stared down the top of an employee's
Congress enacted Title VII of the Civil Rights Act of
                                                                   blouse at her breasts while she was taking an aptitude test; (7)
1964, 42 U.S.C. § 2000(e), et seq., to protect employees
                                                                   Shirey repeatedly made degrading comments about women in
from conduct having the purpose or effect of unreasonably
                                                                   general, including remarking that the Elgin facility remained
interfering with an individual's work performance or creating



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case: 1:19-cv-00395 Document #: 61-1 Filed: 11/26/19 Page 3 of 5 PageID #:466



Deitz v. R.R. Donnelley & Sons Co., Not Reported in F.Supp. (1996)
70 Fair Empl.Prac.Cas. (BNA) 1421
open because all housewives, such as plaintiff, who lived in      offensive confrontations over a six-month period that could
the suburbs were cheap expendable labor, that certain female      arguably be deemed sexual harassment. Although she was not
supervisors were promoted as a token gesture and that all         subjected to any physical threats, she was forced to endure
women employees were lazy. Plaintiff also complains that          humiliating treatment that could reasonably be regarded as
when she would attempt to leave Shirey's office during one of     creating a discriminatory work environment.
these uncomfortable monologues, Shirey would tell her to sit
down, and plaintiff complied for fear of losing her job.          A review of both plaintiff's and her husband's depositions
                                                                  reveals that plaintiff suffered emotional trauma as a result
To determine whether plaintiff's environment is hostile,          of this work environment. The effect on the employee's
the court considers a variety of factors, including:              psychological well-being is relevant in determining whether
(1) frequency of the discriminatory conduct; (2) its              the plaintiff actually found the environment abusive.
severity; (3) whether it is physically threatening or
                                                                     Harris, 510U.S. 17, 114 S.Ct. at 371. Plaintiff suffered
humiliating, or merely offensive utterances; and (4)
                                                                  from extended periods of depression, isolation from her
whether it unreasonably interferes with an employee's
                                                                  husband and children, withdrawal from friends, and an
work performance.         Harris v. Forklift Systems, Inc.,       increase in stress-induced behaviors. She was forced to seek
510U.S. 17, 114 S. Ct. 367, 370 (1993). These factors are         and continues to receive psychiatric care for the effects that
evaluated from both a subjective and an objective viewpoint.      the situation has had upon her.
The court considers not only the effect that the discriminatory
conduct actually had on plaintiff, but also the impact that       Moreover, plaintiff has testified that Shirey's conduct and
it likely would have on a reasonable employee in plaintiff's      particularly his excessive use of her work time to satisfy his
position. Id. at 370.                                             personal need for conversation of a sexual nature affected
                                                                  her ability to continue to perform her job responsibilities
For sexual harassment to be actionable, it must be sufficiently   at the same level as prior to his supervision. Although
severe or pervasive “to alter the conditions of employment        plaintiff's previous performance evaluations stipulated areas
and create an abusive working environment.” Id. Conduct that      of improvement to which plaintiff agreed, all of the
is severe or pervasive enough to create an objectively hostile    evaluations were rated satisfactory or above average.
or abusive environment--an environment that a reasonable          Following the months of working under Shirey's supervision,
person would find hostile or abusive--is within Title VII's       plaintiff was ranked low in the paired comparison evaluations.
purview. Likewise, if the victim reasonably perceives the         Moreover, plaintiff contends that she initially complained
environment to be abusive, Title VII is violated because the      of the problem with Shirey prior to this last evaluation.
conduct has actually altered the conditions of the victim's       Accordingly, the court concludes that plaintiff may be able
employment. Id.                                                   to meet the subjective prong of a hostile work environment
                                                                  claim. Therefore, an issue of material fact exists as to
                                                                  whether a hostile work environment under Title VII has been
Subjective Viewpoint                                              established.
 *4 Defendant asserts that, although Shirey's conduct was
“boorish, sophomoric, and in execrable taste”, it does not rise
to the level of a hostile environment. Defendant concedes that    Objective Viewpoint
Shirey's conduct may have “offended” plaintiff, but implies       Defendant asserts that, viewed objectively and in the light
that plaintiff could not have subjectively viewed her work        most favorable to plaintiff, Shirey's jokes, staring and
environment to be hostile and abusive as a result.                derogatory comments about women in general do not rise to
                                                                  the level of a hostile work environment. In support of this
Viewing the evidence in the light most favorable to               contention, defendant cites all cases that involved harassing
the plaintiff, a reasonable jury could conclude that she          conduct that rose to the level of physical contact, implying
subjectively viewed the Donnelley environment as be hostile       that only this level of conduct is reached by Title VII.
and abusive. Plaintiff has been able to identify a barrage of



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
         Case: 1:19-cv-00395 Document #: 61-1 Filed: 11/26/19 Page 4 of 5 PageID #:467



Deitz v. R.R. Donnelley & Sons Co., Not Reported in F.Supp. (1996)
70 Fair Empl.Prac.Cas. (BNA) 1421
Defendant further alleges that derogatory remarks and looks        undisputed that following Deitz's complaint to Bielawski, an
do not create a hostile environment prohibited by Title VII.       investigation ensued and Shirey was found to have violated
                                                                   Donnelley's sexual harassment policy. Shirey was then orally
 *5 Indeed, it is plain that an offensive utterance would          reprimanded and suspended for two weeks.
not, by itself, give rise to a Title VII claim because it
would not sufficiently affect the terms and conditions of the      Plaintiff argues that this action is not reasonable in light of the
                                                                   allegations. An employer may be held liable for its negligence
plaintiff's employment.      Harris, 510 U.S. 17, 114 S. Ct
                                                                   if it fails to take “reasonable steps to discover and rectify the
at 370; see also    Meritor, 477 U.S. at 67. Yet a series of
                                                                   acts of sexual harassment.”      Baskerville, 50 F.3d at 432.
such statements, if sufficiently severe and pervasive, could
                                                                   Reasonable steps of corrective action include (1) investigation
give rise to an objectively hostile work environment under
                                                                   of the allegations, (2) information to the employee of the
the Meritor standard. See, e.g.,     Steiner, 25 F.3d at 1463;     outcome of the investigation, and (3) offer to transfer either
   Nash v. Electrospace Sys., Inc., 9 F.3d 401, 403 (5th Cir.      the employee or supervisor to another department.          Saxton
1993);     Daniels, 937 F.2d at 1270 (pervasive pattern of         v. AT&T, 10 F.3d at 535-536.
racial jokes sufficient to sustain a hostile environment claim.)
                                                                   Plaintiff and defendant agree that, although Donnelley
Plaintiff argues, and the court agrees, that Shirey's series of    investigated the alleged sexual harassment, plaintiff was
sexually explicit jokes, comments, staring, and abusive use        never informed of the outcome of the investigation nor was
of plaintiff's time establishes a genuine issue of material fact   she offered reinstatement in a different department. Given that
as to whether a reasonable person would have considered his        plaintiff's allegations were confirmed by the investigation, the
conduct to create a hostile work environment. Moreover, in         absence of these further remedial measures presents a genuine
addition to the direct comments made to plaintiff, plaintiff       issue of material fact as to whether Donnelley took reasonable
provides evidence that one of her employees also perceived         corrective action. Accordingly, defendant is not entitled to
the work environment created by Shirey as abusive and              summary judgment on plaintiff's Title VII claim.
hostile. In addition, two other employees who previously
worked with or for Shirey also assert in their depositions that
Shirey's jokes, innuendos and general behavior created an                           RETALIATORY DISCHARGE
objectively hostile environment.
                                                                    *6 Defendant asserts that plaintiff cannot prove her
Defendant asserts that plaintiff cannot establish a hostile        retaliation charge because she cannot show a causal link
environment under Title VII because she cannot recall              between any protected expression and the alleged retaliatory
specific details of the jokes and other sexual comments to         actions. It supports this assertion by arguing that plaintiff's
which she was subjected. Although plaintiff's case would be        “generalized” complaint to Barry Cohen does not amount
stronger if she could recall more detail about the specific        to statutorily protected expression, and that plaintiff cannot
comments made by Shirey, what she and other employees do           prove a link between this complaint and Donnelley's adverse
recall can support a charge that a hostile work environment        action.
existed. The credibility of that charge can be assessed only
by the factfinder upon hearing plaintiff's testimony along with    It is unlawful for an employer to discriminate against any
the other evidence. Accordingly, defendant is not entitled to      employee for opposing any practice made unlawful by Title
summary judgment.                                                  VII. 42 U.S.C. § 2000(e)-        3(a). To establish a prima
                                                                   facie case of retaliatory discharge plaintiff must prove: (1)
                                                                   she was engaged in statutorily protected expression; (2) an
  2. Donnelley's Remedial Measures
                                                                   adverse employment action; and (3) a causal link between
Defendant asserts that no genuine issue of material fact
exists as to the remedial action it took in response to            the protected expression and the adverse action.        Dey,
Deitz's complaint of sexual harassment against Shirey. It is       28 F.3d at 1457. If plaintiff establishes a prima facie case,


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
         Case: 1:19-cv-00395 Document #: 61-1 Filed: 11/26/19 Page 5 of 5 PageID #:468



Deitz v. R.R. Donnelley & Sons Co., Not Reported in F.Supp. (1996)
70 Fair Empl.Prac.Cas. (BNA) 1421
                                                                        was engaging in protected expression. Accordingly, the court
the burden shifts to defendant to articulate a legitimate,
                                                                        does not agree that plaintiff cannot establish a prima facie case
non-discriminatory reason for its action. Id. Once defendant
                                                                        of retaliation.
articulates such a reason, the burden shifts back to plaintiff to
establish that defendant's proffered reasons are pretextual. Id.
                                                                        Defendant alleges that, even if plaintiff can make out a
                                                                        prima facie case of retaliation, it has articulated a legitimate
The option of demotion or termination that plaintiff was
                                                                        business reason for its action against her, and that plaintiff
presented with is clearly an adverse action. Defendant argues,
                                                                        offers no material facts to suggest pretext. It is undisputed
however, that plaintiff cannot establish that she engaged
                                                                        that sixteen managers and supervisors, including Shirey,
in any protected expression under Title VII because her
                                                                        participated in the paired comparison ratings and that plaintiff
complaint to Bielawski was made seven to ten days after
                                                                        was rated low. The court, however, disagrees that plaintiff
the paired comparison results were issued and that the
                                                                        has not made any showing that her subsequent discharge may
adverse employment event preceded rather than followed the
                                                                        have been pretextual. The question before the court is not
complaint. Under, Dey, an employee may be found to have
                                                                        whether discharge based upon a poor evaluation is sound
engaged in protected expression even when the challenged
                                                                        business judgment. The question, rather, is whether plaintiff
conduct does not actually violate Title VII. The employee
                                                                        was discriminated against because of her sex, and whether
must have a reasonable belief, however, that the challenged
                                                                        she was discharged because of her complaints. Plaintiff has
conduct violates the Act. Id. at 1457-58.
                                                                        raised a genuine issue of material fact in her contention that
                                                                        Shirey may have known about her complaint against him prior
Defendant does not address whether plaintiff could have
                                                                        to the evaluation process. Accordingly, although plaintiff's
reasonably believed that the conduct of which she complained
                                                                        case on this point does not appear to be strong, the facts are
violates the Act. Plaintiff contends that she complained, albeit
                                                                        sufficiently in dispute to compel denial of defendant's motion
in a more general manner, of Shirey's conduct to Barry
                                                                        for summary judgment on plaintiff's claim of retaliation.
Cohen prior to the paired comparison ratings. Plaintiff infers,
from her belief that Cohen violated the company's open door
policy in the past by inappropriately discussing confidential
information, that Cohen discussed her complaints with Shirey                                  III. CONCLUSION
prior to the evaluations. She further substantiates this claim
by her perception that Shirey treated her “coldly” following             *7 For the reasons set forth above, defendant's motion for
her conversation with Cohen. Shirey was then involved, along            summary judgment is denied.
with other supervisors, in the paired comparison evaluations.
Moreover, plaintiff contends, and the record supports, that
                                                                        All Citations
Shirey may have had the opportunity to discuss plaintiff with
the other supervisors involved in the evaluation process. This          Not Reported in F.Supp., 1996 WL 109596, 70 Fair
indicates that plaintiff could reasonably have believed that she        Empl.Prac.Cas. (BNA) 1421

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
